This is an appeal from an order of the Corporation Commission requiring the railway company to stop its interstate trains Nos. 5 and 6 on flag at the station of Cameron. An identical order relating to the same town was reversed by this court inSt. L.   S. F. R. R. Co. v. Reynolds et al., 26 Okla. 804,110 P. 668. As there is no material difference between the facts considered at that time and those disclosed by the present record, the order now involved must also be reversed.
It is so ordered.
TURNER, C. J., and DUNN and HAYES, JJ., concur; WILLIAMS, J., disqualified and not participating.